Title: From George Washington to Major General Artemas Ward, 13 October 1776
From: Washington, George
To: Ward, Artemas



Sir
Head Qrs Harlem Heights Octobr 13th 1776

I have been favoured with your two Letters of the 3d & 6th Instt. in answer to the first, I am not only willing, but shall be

much obliged by your Settling with the Gentn to whom Money was advanced for purchasing Arms & for which purpose I have transmitted a List of the Warrants that were drawn in their favor. Before I left Cambridge some of the Gentlemen, (three, four or more of them) accounted with me, but having sent away my Book, in which their Names and the ballances they paid in, were entered, some time before the evacuation of New-York, I cannot particularise them, and therefore have forwarded a List of the whole.
In respect to the latter, and the Invoice it contains, as the Articles seem all to be necessary, and many of them are much wanted, I think you can not do better, than by ordering them to be sent to the Qr Master General for the use of the Army here.
We are again deprived of the Navigation of the North River, and the Supplies which used to come thro that Channel, by means of the Enemy’s fleet, Three of their Ships of War with three or four Tenders having passed our Batteries and Chivaux de frise on the Morning of the 9th without any apparent damage from the former, tho a heavy fire was kept up, as they went by, or any interruption from the latter. they now lay at Tarry Town Twenty five or thirty miles above this.
Yesterday the Enemy landed a considerable body of Men at Frogs point, about Nine miles from hence, up the Sound, and several Vessels following in the Evening with Troops on board, and from the information received from Two Deserters who came out last night, we have reason to beleive, that their Main force is now there, and that they have in view, the prosecution of their Original plan, that of getting in our rear & cutting off our communication with the Country. the place they are at, is rather an Island than a point, on every Flood tide being surrounded by Water. I have posted a part of our force, on the passes leading from it, & have directed some small Works to be thrown up for their security. I am Sir Yr Most Obedt Servt

Go: Washington

